ON MOTION TO REQUIRE COURT REPORTER TO PREPARE TRIAL TRANSCRIPT
PER CURIAM.
Upon the appellant’s filing of his motion to require the official deputy court reporter to prepare and file the transcript of the trial proceedings in this cause, this court entered an order.on July 11, 1967, as revised by our order of August 1, 1967, reported in Fla.App., 200 So.2d 821, appointing the sentencing judge as a commissioner to take evidence as to the truth of the allegations of the appellant’s motion, to make findings of fact, and to recommend appropriate action on the motion.
Pursuant to his commission the commissioner duly held an evidentiary hearing and has recently filed in this court his report and a supplemental report, in which he reports, among other things, that the court reporter, eight days after the said hearing, filed the trial transcript which is the subject of the appellant’s motion. This transcript is now lodged in our court file. Therefore, the matters involved in the appellant’s motion before us having become moot, the said motion should be and it is
Denied.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., CONCUR.